 In the Matter Of VETA MINES, INCORPORATEDandINTERNATIONALUNION OF MINE, MILL AND SMELTER WORKERSCase No. C-1904.-Decided October 20, 1941Jurisdiction:mining industry.Unfair Labor PracticesDiscrinavnation:refusal to employ two men because of record of union member-ship 'and activity ; charges of, dismissed as to two others.Remedial Orders:employer ordered to offer employment with back pay to a per-son who desires reinstatement despite the fact that he obtained other regularand substantially equivalent employment elsewhere.Where a person who was unlawfully refused employment subsequentlybecame physically incapacitated, employerorderedto offer employment orgive preferred status at any position for which he is qualified upon presen-tation within a specified time of a certification of capacity to work signedby a physician mutually agreed upon by employer and union or by RegionalDirector if agreement otherwise impossible; back pay to run only to datehe became incapacitated and from time certification is presented to timeemployed or given preferred status.Propriety of present Board's Order, which orders employer to offer em-ployment with back pay to certain individuals,heldnot affected by a BoardOrder arising in another proceeding which orders another employer to offerreinstatement and back pay to the same individuals ; however, such personswill not be able to work for both employers at the samte time nor receivedouble back pay for the same period.Definitions:"leaser" and "partners"heldto be employees where right of "leaser"to hire "partners" was subject to approval of employer and where hours andworking conditions similar to those of other employees ; employer who in factrefuses to allow.such "leaser" to hire "partner" becomes prospective employerwithin the meaning of the Act.Mr. Paul S. Kuelthau,for the Board.Pershing, Bosworth, Dick & Dawson,byMr. T. Raber Taylor,ofDenver, Colo., for the respondent.Mr. William H. Bartley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed April 9, 1941, by InternationalUnion of Mine, Mill and Smelter Workers, herein called the Union,36 N. L. R. B., No. 52.288 VETA MINES, INCORPORATED289the National Labor Relations Board, herein called the Board, bythe Regional Director for the Twenty-second Region (Denver, Colo-rado), issued its complaint dated April 9, 1941, against Veta Mines,Incorporated, of Telluride, Colorado, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint, accompanied by notice of hearing thereon, were dulyserved upon the respondent and the Union.The complaint, as amended at the hearing, alleged in substancethat the respondent (1) refused to hire Emil Millich in December1939,Alfonzo Roy in July 1940, and Leonard Talbot and CharlesDosher in March 1941 because of their membership in and activitieson behalf of the Union, and (2) by these acts, and by urging, per-suading, and warning its employees not to join the Union, and bythreatening them with discharge and other reprisals if they did so,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Thereafter, the respondent filed its answer, dated April 21, 1941.As amended at the hearing, the answer denied all the material allega-tions of the complaint, except that which alleged that the respond-ent is engaged in the business of mining and milling ore.Pursuant to notice, a hearing was held on May 5 and 6, 1941, atTelluride, Colorado, before James C. Paradise, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and therespondent were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedthe parties.At the opening of the hearing counsel for the Board moved toamend the complaint by adding an allegation concerning the allegeddiscriminatory refusal to hire Talbot, and Dosher.The motion wasgranted without objection.Another motion to amend the complaint incertain minor details was also granted.The respondent's motion thatthe complaint be made more definite and certain was granted in partand denied in part, and counsel for the Board duly provided therespondent with the specifications ordered to be furnished.'Therespondent contends in its exceptions that this ruling, in so far as itdenied the motion, was a denial of its right to prepare a defense,The Trial Examiner granted that part of the respondent'smotion which called forthe names of the respondent's officers and agents allegedly involved in the refusals to hireEmil Millich and Alfonzo Roy and the dates on which such refusals occurred. Theremainder of the motion, which was denied, called for the exact place where the refusalsto hire took place.433118-42-vol. 36-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince the complaint specified only that the refusals to hire Millichand Roy took place "at the mine and mill," which covers an area ofseveralmiles.No application was made by the respondent for anadjournment to prepare a defense as to Millich and Roy.We thinkthat the respondent was given ample opportunity to prepare its de-fense and that there is no merit in the respondent's contention. TheTrial Examiner'sruling is hereby affirmed.At the close of theBoard's case and at the close of the entire case the respondent movedthat the complaint be dismissed in so far as it alleged a discriminatoryrefusal to hire the four men named therein.Decision on this motionwas reserved by the Trial Examiner. In the Intermediate Reportthe motion was denied as to Millich and Roy, and granted as toTalbot and Dosher.At the close of the hearing a motion by theBoard that the complaint be conformed to the proof was granted.During the course of the hearing the Trial Examiner made rulings onseveral other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Following the close of the hearing the respondent fileda brief.Thereafter the Trial Examiner issued his Intermediate Report,dated June 6, 1941,copies of which were duly served upon the parties:In his Intermediate Report the Trial Examiner found that the respond-ent had engaged in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and(3) and Section 2 (6) and (7) ofthe Act.The Trial Examiner recommended that the respondent ceaseand desist from the unfair labor practices and take certain affirmativeaction to effectuate the policies of the Act.He further recommendedthat the complaint be dismissed as to Talbot and Dosher.On June 16, 1941, counsel for the respondent and the Board enteredinto a stipulation for the correction of certain errors in the transcriptof testimony.The Board hereby orders that the stipulation be made apart of the record and that the transcript be corrected in accordancewith the stipulation.Thereafter,the respondent filed exceptions to the Intermediate Re-port and a brief in support thereof. Pursuant to notice duly servedupon the parties,a hearing for the purpose of oral argument was heldbefore the Board atWashington,D. C., on August 12, 1941. The re-spondent was represented by counsel and presented oral argument.The Board has considered the respondent's exceptions and briefs,and in so far as the exceptions are inconsistent with the findings, con-clusions, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following: VETA MINES, INCORPORATEDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT291The respondent is a Colorado corporation having its principal officeand place of business in San Miguel County, near the city of Telluride,Colorado, where it is engaged in mining and milling ore containinggold, silver, lead, and penalty quantities of zinc and iron.During 1939the respondent produced gold and silver bullion valued at $279,892.93,which was sold and shipped to the United States Mint at Denver, Colo-rado, and concentrates valued at $863,703.29, which were sold andshipped to the American Smelting & Refining Company at Leadville,Colorado, where they were commingled with concentrates from othersources and smelted.The resulting product, lead bullion, was shippedto a refinery owned and operated by the American Smelting & Refin-ing Company at Omaha, Nebraska, where it was refined for the pro-duction of gold, silver, and lead.The concentrates produced by therespondent in 1940, valued at not less than $753,483.11, were disposedof in the same manner, while the silver and gold bullion producedby the respondent in 1940 were sold to the United States Mint at Denver.During the period from January 1 to November 25, 1940, the re-spondent purchased. equipment,and supplies valued at $274,378.32.Ofthis amount 6.87- percent, or about $19,000 worth, was transported tothe mine and mill of the respondent from States other than Colorado.II.THE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and. Smelter Workers, affiliatedwith the Congress of Industrial Organizations, is a labor organizationwhich admits to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Refusals to hire Emil Millich and Alfonzo RoyEmil Millich and Alfonzo Roy testified without contradiction andwe find that on July 15, 1939, they were employed by Shenandoah-Dives Mining Company at Silverton, Colorado, about 80 miles distantfrom Telluride; that they were members of Local 26 of the Union; thatLocal 26 called a strike at Shenandoah-Dives Mining Company effec-tive as of July 16, 1939, in which strike they participated; that theyIemainecl on strike until November 25, 1939; that a new union, calledthe San Juan Federation, was organized at Silverton and agreed thatthe employees should return to work; that Millich and Roy did notjoin the San-Juan Federation; and that they did not return to work 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Shenandoah-Dives MiningCompany.2 The complaint alleges andthe answer denies that they were refused employment by the respond-ent because of their membership in and activities in behalf of Local26 of the Union. The Trial Examiner found affirmatively and therespondent takes exception thereto.Although Millich was refused employment on or about December 27,1939, and Roy was not refused employment until July 7 or 8, 1940, Roy'scase is discussed first because it sheds important light on that of Millich.Roy.In July 1940, Narciso Grassotto, theretofore a regular em-ployee of the respondent, became a "leaser."The system of leasingthen in use at the mine was as follows: When it became unprofitablefor the respondent to exploit a working place in the usual manner,with the result that it might be necessary to lay off some miners, therespondent "leased" one of these places or sections to one of the miners.The latter then obtained men to work with him on the "lease," thesemen being referred to in the record as "partners" of the "leaser."The"leaser" was paid by the respondent on the basis of the amount andquality of the ore produced from the "leased" working place and paidhis partners out of the proceeds.Although the respondent had aprinted lease form, there is no evidence that it was in use in July 1940,nor does it appear that it has ever been in general use.Grassotto, whostarted to work his lease on July 6,1940, had merely an informal verbalunderstanding, terminable at will.-'Grassotto testified that as a leaser, his right to hire "partners" wassubject to the approval of Herbert Lines, then the respondent's minesuperintendent, and that he sought the latter's approval before he hiredanyone; that on July 3, 1940, he spoke to Roy, with whom he wasfriendly and who indicated a willingness to work on the Grassottolease; that he wanted to hire Roy; and that on July 7 or 8 he went toLines to obtain his approval.According to Grassotto, who is still inthe respondent's employment, the following conversation ensued :I [Grassotto] said, "I have a friend of mine from Silverton. Isthere a chance to get him in with me on the lease."He [Lines] asked me if he had any trouble in Silverton, andthen I said "Yes. It doesn't pay to tell it lie because today, to-morrow, or the day after tomorrow you will find out the samething."Then he said, "I am sorry I can't put him on because I haveorders from headquarters, from the big boss.He can't put nomail from Silverton on from the C. I. 0."2Cf.Matter of Shenandoah-Dices Mining CompanyandInternational Union of Mine,Mill ct Smelter Workers, Local No. 26,etc.,35 N. L. R.B., No. 210.7The lease was ended by the respondent on September 15, 1940, because,according toGrassotto,itwas "too much trouble." 'VETA MINES,INCORPORATED293He said, "I am sorry you can't put on that man."He said, "I had four men here on one day asking for a job. Iknew one of the men very well.He showed me how to work whenI was a kid; because he worked dn a mine for my father."Hesaid, "I am sorry to turn them down because they came fromSilverton."Grassotto testified further that he then hired. two other men whomLines approved after being satisfied that they did not come from Sil-verton.Lines' testimony was equivocal.He testified that there was no rulethat his approval had to be obtained before a leaser could hire anyone,and that the leasers would "not necessarily" come to him for such ap-proval; that he never disapproved the hiring of anyone on a lease,and that he knew of no cases where his approval had been sought.Hethen admitted that Grassotto had recommended the hiring of oneGirardi to work on his lease and that he had approved such hiringand had hired Girardi on Grassotto's recommendation.Lines alsoadmitted having been consulted with respect to, and having approved,the hiring of a man on another lease in July 1940. Lines testifiedfurther that Grassotto may have asked him whether he could hireRoy.Asked whether he had told Grassotto that he could not hire Roybecause he had orders not to employ any C. I. 0. men from Silverton,he replied : "No, I don't recall that."Pressed by the respondent'scounsel for an answer, he again replied : "I don't recall it."Linesdenied having told Grassotto that he had previously rejected four menbecause they came from Silverton and denied that he had received anyorders not to hire union men from Silverton.The Trial Examiner, who had an opportunity to observe the de-meanor of the witnesses, credited the testimony of Grassotto.Uponthe entire record, we find that Grassotto was required to obtain theapproval of Lines before he could hire anyone to work with him orthat Grassotto reasonably believed that he was obliged to get suchapproval ;4 that he wanted to employ Roy who desired to work withhim; that he asked Lines on July 7 or 8 whether he could hire Roy;and that Lines replied in substance as testified to by Grassotto.Grassotto continued to work his lease until September 15, 1940, whenitwas terminated by the respondent.Thereupon Grassotto became aregular employee of the respondent.The respondent contends that Grassotto was not an employee butwas an independent contractor.We have found above that the so-called lease was verbal, vague in its terms, and terminable at the will4It is immaterial whether Grassotto was required to obtain Lines' approval or onlyreasonably believed that he was under such a duty.Grassotto did seek such approvalin the case of Roy,and Lines did refuse to allow Grassotto to hire Roy. 294DECISIONS OF NATIONAL; LABOR, RELATIONS BOARDof the respondent, and that.Grass'otto's right: to: hire, was subject tothe approval of Lines or at least that Grassotto reasonably understoodthat it was subject to such approval.The pay check given Grassottofor the period ending July 31, 1940, particularly the. endorsementthereon, was clearly the pay check of an employee, and not of an inde-pendent contractor.John Ferguson, Jr., the respondent's mill super-intendent, testified that he believed that the leasers were carried onthe books of the respondent as employees.No testimony to the con-trary was offered, and we find, accordingly, that such was the. case.The respondent customarily made deductions from the amounts duethe leasers for Social Security taxes, unemployment insurance, Work-men's Compensation insurance,' group medical services, and lamprental for all working on the lease including the leaser, in the same man-ner as it made deductions from the pay of its other regular employees.The respondent's claim that these deductions were made by it merelyfor the convenience of the leasers or that the respondent merely actedas collecting agent for the leasers fails to explain why the deductionsaffected the leasers themselves if they were not in fact considered asemployees.Lines testified, and we find, that the Grassotto lease was in a sectionof the mine being worked by the respondent and, accordingly, thatthe leaser and those working with him usually followed the respond-ent's rules, obtained their lamps and badges in the same manner asother regular employees, went into and came out of the mine withthe rest of the employees-"had to go in with the shift and comehome with the shift,"-and always worked the same hours as therest of the employees.Lines, on his rounds through the mine, in-spected the work done by the leasers and gave them directions if theywere doing anything wrong.Although the discharge or lay-off ofa man working with a leaser was generally within the control of theleaser, if he hired a man whose incompetency or personal, habitsaffected the safety of the other employees of the mine, Lines wouldremove him.Upon all the evidence we find, as did the Trial Examiner, thatGrassotto and the men who worked with him in July 1940 were em-ployees of the respondent.'The creation of a lease through a vague,5The respondent asserted in itsbrief that Coloradostatutes required-such deductions.Thiswould seemto indicate that the Coloradolegislature considered, the leaser and hispartners to be employeeswithin thepolicy of these statutes without regard to their statusat common law. In determining whether they are employees of the respondent withinthe meaning of Section 2 (2) and(3) of the Act,we seek toapply thepolicy and pro-visionsof the Actand in such inquiryto takeinto consideration,but not berigidlybound by, common-law concepts.9Matter ofSierra Madre-Lamanda Citrus AssociationandBenjamin H. Betz d/b/a BetzPackingCompanyand,CitrusPackingHouseWorkers Union, LocalNo. 20766, 23'N. L. R. B., No. 13;Matter of H. F. Wilcox Oil and Gas Company; Wilcox Refining, 'ETA MINES, INCORPORATED295,informal Vei-bal agreement terminable at will was -merely a deviceenabling the respondent to give to employees, who might otherwise belaid off, employment, upon terms less costly to the respondent thanthe ordinary terms of employment.But even if Grassotto had beenordinarily considered an independent contractor, since we have foundthat Lines did refuse to allow Grassotto to hire Roy on the "lease,"we should, in any event, find that the respondent was the prospectiveemployer of Roy within the meaning of the Act.It is evident from Lines' statements to Grassotto and from. theentire record, and we find, that Lines, acting in behalf, of the respond-ent, ref used to pernlit Grassotto to hire Roy because of Roy's unionaffiliation.Millich.According to Millich, on or about Christmas' of 1939, butprobably after Christmas, he was in Telluride and heard that Super-intendent Lines was in town.He went to the lobby of theSheridanHotel in Telluride at about 5:.30 p. m. and asked to see Lines.He,knew Lines by sight, having worked for him for a time at the Prideof the West Mine in Silverton.Lines entered the lobbyfrom some-where on the lobby or "bottom" floor, accompanied by one HarryDavis.7Millich said "Hello, Herb," and Lines acknowledged thegreeting.Millich testified that the following conversation ensued :I asked him for a job.He [Lines] asked me what my namewas and I told him my name was Emil Millich.He studied fora while and said, "Yes, I think I can hire a man like you. Canyou operate a muck machine in a mine?" I said "Yes."He said,"You know what you should do." I said "What should I do.".He said, "You should change your name and Social Security-number and when you do I shall hire you."Millich testified at first that he made no response to Lines' sugges-tion that he change his name and Social Security number, but laterstated that he told Lines that he would not do so.He testified furtherthat Lines stated :Yes, I can use a machine operator pretty handy now, but Ican't put you on until you change your name and Social Securitynumber.I can'thire you today but after the holidays when all of themen returnto their jobs, I will, if I can, put you to work right.away.Further questioning elicited testimony to the effect that Lines statedthat he would put Millich to work if he changed his name and SocialDivision and/or W. M. FraserandOilWorkers International Union,Local 257,28--N. L. R. B.,No. 19;Matter of Solvay Process. Co.andWm. O. B. ThomLpson and District-50, United Mine Workers of America,26 N. L.R. B., No. 68.7Davis was identified by Lines as having been his mine foreman. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDSecurity number, but not otherwise.Millich also testified that duringthe course of the conversation he told Lines that he had worked forhim at the Pride of the West Mine.Millich was unable to identify Lines at the hearing.Asked to do so,he finally pointed to a man sitting only two seats away from Lines,as resembling him.From the witness' vantage point, he had to lookpast Lines in order to see the other person whom he selected.Lines testified that as mine superintendent he had charge of thehiring of miners in December 1939; that he needed miners at thetime; that he customarily gave preference in employment to men withmining experience; 8 that he lived at the Sheridan Hotel at that time;and that during the month of December 1939, three or four menapplied to him for work at the hotel every evening. - He also testifiedthat he generally went to dinner at 5:30 p. m., which would accountfor his presence on the lobby floor of the hotel at that hour.He didnot deny that Davis was with him at the time Millich claimed to haveseen him, nor did he deny that Millich applied to him for a job, butasserted that Millich may have applied, and asserted further that,"I don't remember every one that called."He also admitted havingworked at the Pride of the West Mine for about 6 months, in the firstpart of 1937, but stated that he did not remember Millich as havingworked there.He denied having told Millich to change his name andSocial Security number.He admitted having hired a machine oper-ator on December 31, 1939. That was the type of job he mentionedtoMillich, according to the latter's testimony.It is plain that Lines' testimony lends credence to the claim ofMillich that he applied to Lines for a, job in December 1939: Millich'stestimony concerning the time, place, and circumstances of the appli-cation, and concerning Lines' mention of the availability, of a machineoperator's job, is fully in accord with the admissions made by Lines.We attach little weight to the fact that Millich was unable to identifyLines at the hearing. Since Millich had known him for only a shorttime in 1937, and had seen him only briefly in December 1939, it isnot surprising that Millich could not recognize him 16 months later.That certain inconsistencies are present in the testimony of Millichand that his testimony was somewhat disjointed may be granted, butthe Trial Examiner attributed these defects to the extreme difficultywhich he had in expressing himself lucidly in English.Lines' testi-mony was equivocal and evasive.The Trial Examiner, in resolvingthe conflict between the testimony of Millich and Lines, also gavemuch weight to the testimony of Narciso Grassotto, as discussed inconnection with the case of Roy, and credited Millich.Upon theS Lines testified that "if it were a miner.or experienced man I always hired him," evenif the applicant were a stranger. VETA MINES, INCORPORATED297entire record, we concur in the Trial Examiner's finding, and find,accordingly, that on or about December 27, 1939, Millich applied toLines for a job under the circumstances testified to by Millich; thatMillich was an experienced miner whom, by his own admission, Lineswould normally have employed; and that Lines told Millich that amachine operator's job was available, and that he would employ him asa machine operator if he changed his name and Social Security num-ber, but that otherwise further application for employment by Millichwould be futile.There is no-reason apparent why Lines should have asked Millich to-change his name and Social Security number unless Millich's namewas a bar to his employment by the respondent. Further light is shedupon this problem by the testimony of Grassotto set out above in con-nection with Roy's case.Upon the entire record, we find, as did theTrial Examiner, that it was the respondent's policy not to employunion members who had participated in the strike at the Shenandoah-Dives Mining Company mine, and that Lines asked Millich to changehis name and Social Security number in order to circumvent thispolicy.9Both the employment policy of the respondent and the con-dition of employment imposed by Lines were discriminatory againstmembers of the Union, and discouraged membership in that organi-zation.The respondent made no attempt to prove that prior to Decem-ber 1940,10 it employed even one union member who had joined in thestrike at Silverton.Upon the entire record, we find that the respondent discriminatedwith regard to the hire and tenure of employment of Millich and Roy,thereby discouraging membership in the Union, and that the respond-ent, by such discrimination and.by the statements of Lines to Grassottoon July 7 or 8, 1940, interfered with, restrained, and coerced its em-ployees in the exercise of the righf^ guaranteed in Section 7 of the Act.B. Leonard Talbot and Charles DosherIn his Intermediate Report, the Trial Examiner recommended thatthe complaint be dismissed. in so far as it alleged that the respondentengaged in unfair labor practices in refusing to employ Leonard Talbotand Charles Dosher.No exceptions have been taken thereto.We haveexamined the record with respect to Talbot and Dosher and we agreewith the Trial Examiner.We shall dismiss this part of the complaint.9 Lines'willingness to do this is explainable by the fact that he needed experiencedmen in December 1939.10 It appears that several were hired after that date. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent. set forth in Section III above,occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the respondent engaged in unfair labor practices-within the meaning of Section 8 (1) and (3) of the Act, we must orderthe respondent, pursuant to the mandate of Section 10 (c), to cease and.desist therefrom.We also predicate our cease and desist order uponthe following findings.Discrimination because of a person's union.affiliationgoes to "the very heart of the Act." 11The respondent'scourse of conduct discloses a purpose and tendency to defeat self-,organization and its objects.12Because of the respondent's unlawfulconduct and its underlying purpose and tendency, we are convinced thatthe unfair labor practices found are persuasively related to the otherunfair labor practices proscribed and that danger of their commissionin the future is to be anticipated from the course of the respondent's.conduct in the past.13The preventive purpose of the Act will bethwarted unless our order is coextensive with the threat. In ordertherefore to make effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair. labor practices, and thereby tominimize industrial strife which burdens and obstructs commerce, and-.thus effectuate the policies 'of the Act, we must order the respondentto cease and desist from in any manner infringing the rights. guaranteedin Section 7 of the Act.We shall also order the respondent to takecertain affirmative action designed to effectuate the policies of the Act.We have found that Millich and Roy were discriminatorily deniedemployment by the respondent.We shall therefore order that therespondent offer them employment at the same or substantially equiv-alent positions at which they would have been employed had therespondent not discriminated against them."SeeNational Labor Relations Board v. Entwistle Manufacturing Co.,120 F. (2d)532 (C. C. A. 4) ; Cf.Matter of Louis Kramer,et at.andInternational Ladies' GarmentWorkers' Union,29 N. L. R. B., No. 135;Matter of Burry Biscuit Corp.andCrackerBiscuitWorkersUnion Local 411 of the Bakery & Confectionery Workers International.Union of America, affiliated with the A. F. of L., et al.,24 N. L. R. B., No. 117.18Cf.Phelps Dodge-Corp. v. National Labor Relations Board,61 S. Ct. 685, where the.Supreme Court stated : "Discrimination against union labor in the hiring ofmen is a damto self-organization at the source of supply.The effect of such discrimination is notconfined to the actual denial of employment ; it inevitably operates against the wholeidea of the legitimacy of organization. In a word, it undermines the principle which,.as we have seen, is recognized as basic to the attainment of industrial peace."11SeeNational Labor Relations Board v. Empress PublishingCo., 312 U. S. 426. VETA MINES, INCORPORATED299Roy obtained other regular and substantially equivalent employ-ment on October 5, 1940, but desires employment in the respondent'smine.For the reasons set' forth inMatter of Ford Motor CompanyandInternational Union, United Automobile Workers of America,Local Union No. 0449,31 N. L. R. B., No. 170, we find that it is necessaryin order to effectuate the purposes of the Act that we order the re--spondent to offer Roy employment as above indicated.We shall also order the respondent to make Roy whole for the loss ofpay he suffered by. reason of the discrimination against him by pay-ment to him of a sum equal to the amount which he would normallyhave earned as wages from July 8, 1940, to the date on which he isoffered employment by the respondent, less his net earnings 14 duringsaid period.Millich underwent an operation for the removal of a kidney onFebruary 6, 1941.He is unable to work now and will be unable towork until at least February 1942.He desires employment at therespondent's mine when his physical condition permits.We shall order that the respondent offer employment to - Millichas above indicated, said offer to be made upon receipt by the respond-ent of certification by a physician to be mutually agreed upon by therespondent and the Union, or, in the event that they cannot agree, bya physician selected by the Regional Director for the Twenty-secondRegion, that Millich is able to resume his normal work. In the eventthat such a position is not available at the time Millich is thus certifiedas able to resume his normal work, the respondent shall give him pre-ferred status and shall offer him employment at the same or substan-tially equivalent position at which he would have been employed onJanuary 2, 1940, or at any position for which he is qualified as suchemployment becomes available and before other persons are hired forsuch work. Should a doctor's certificate attesting to his physical fit-ness not be submitted to the respondent before April 1, 1942, 'the re-quirement that the respondent employ him or give him preferred statusshall terminate.We shall also order that the respondent make Millich whole forany loss of pay lie has suffered by reason of the discrimination againsthim by payment t:, him of a sum equal to the amount which he nor-14By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which wouldnot have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett LumberCompany andUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Moniesreceived for work performed upon Federal,State, county,municipal,or work-relief projectsshall be considered as earnings.SeeRepublic Steel Corporation v. National Labor Rela-tionsBoard,311 U. S.7.Back pay actually received pursuant to our Order in theShenandoah-Divescase,supra,.footnote 1, shall also be considered as earnings. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDmally would have earned as wages from January 2, 1940,15 to the dateon which he became so physically incapacitated as.to be unable to work,and from the date on which the certification is presented to the re-spondent to the date on which he is offered employment as aboveindicated, less his net earnings 16 during said periods.The Board has issued a Decision and Order inMatter of Shenan-doah-Dives Mining Company 17which requires the employer in thatcase to offer reinstatement with back pay to Millich and Roy, amongothers.We find that the Order in that case does not affect the pro-priety of the Order herein.Millich and Roy, of course, will not beable to work at both mines at the same time, nor will they receivedouble back pay for the same period 18Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalUnion of Mine, Mill and Smelter Workers isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Emil Millich and Alfonzo Roy and thereby discouragingmembership in International Union of Mine, Mill and Smelter Work-ers, the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights .guaranteed in Section 7 of the, Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are.unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent did not discriminate in regard to the hire andtenure of employment of Leonard Talbot and Charles Dosher.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National LaborRelationsAct, the National Labor Relations Board hereby orders that the"Although the refusal to employ Millich occurred on or about December 27, 1939,Millich testified that Lines had told him that he would not be luring anyone until "afterthe holidays."This meant not before January 2,1940, and his back pay should thereforecommence from that date.1° See footnote 14,supra.17 Supra,footnote I.1s See footnote 14,supra. VETA MINE'S, INCORPORATED301respondent, Veta Mines, Incorporated, Telluride, Colorado, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Union of Mine,Mill and Smelter Workers or in any other labor organization of itsemployees by discriminating in regard to the hire or tenure ofemployment or any term -or condition of employment;(b) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer immediate employment to Alfonzo Roy at the sameor a substantially equivalent position at which he would have beenemployed on or about July 7 or 8, 1940, or thereafter had the re-spondent not unlawfully refused to hire him;(b)Offer to Emil Millich -upon receipt of certification by aphysician to be mutually agreed 'upon by the respondent and theUnion, or, in the event that they cannot agree, by a physician se-lected by the Regional Director for the Twenty-second Region, thathe is able to resume his normal work, employment at the same or asubstantially equivalent position at which he would have been em-ployed on or about January 2, 1940, had the respondent not unlaw-fully refused to hire him; in the event that such a position is notavailable at the time Millich is thus certified as able to resume hisnormal work, the respondent shall give him preferred status andshall offer him employment at the same or substantially equivalentposition at which he would have been employed on or about Janu-ary 2, 1940, or at any position for which he is qualified, as suchemployment becomes available and before other persons are hiredfor such work; should a doctor's certificate attesting to his physicalfitness not be submitted to the respondent before April 1, 1942, therequirement that the respondent employ him or give him preferredstatus shall terminate;(c)Make whole Emil Millich and Alfonzo Roy for any losses ofpay they have suffered by reason of the respondent's refusal to hirethem by payment to each of them of a sum equal to that which henormally would have earned as wages during the period from thedate he was refused employment to the date on which he is offeredemployment, as provided in Section 2 (a) of this Order in the caseof Roy, and to the date on which he became so physically incapaci- 302DECISIONSOF NATIONALLABOR RELATIONS BOARDtated as to be unable to work and from the date on which the cer-tification is presented to the respondent to the date on which heis offered employment as set forth in Section 2 (b) of this Order,in the case of Millich, less his net earnings 19 during said periods;(d) Post immediately in conspicuous places throughout its mineand mill and in its offices and maintain for a period of not less thansixty (60) consecutive days from the date of posting, notices to itsemployees stating (1) that the respondent will not engage in the con-duct from which it is ordered to cease and desist in paragraphs 1 (a)and (b) of this Order; (2) that it will take the affirmative actionset forth in paragraphs 2 (a), (b), and (c) hereof; and (3) thatthe respondent will not discriminate against any applicant for em-ployment because of his membership or activity in InternationalUnion of Mine, Mill and Smelter Workers ;(e)Notify the Regional Director for the Twenty-second Regionin writing; within ten (10) days from the date of this Order whatsteps the respondent has taken to comply therewith, andIT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices in refusing to employ Leonard Talbot andCharles Dosher.MR. GERARD D. REILLY took no partin the consideration of theabove Decision and Order.10 See footnote14,supra.